Citation Nr: 0933930	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  03-30 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased evaluation for anxiety reaction, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran had active service from December 1967 until July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Indianapolis, 
Indiana.  The Board points out that this issue (as well as 
other issues) was the subject of a prior October 2006 Board 
decision; however, an August 2008 United States Court of 
Appeals for Veterans Claims (Court) decision, implementing a 
July 2008 Joint Motion for Remand, vacated that part of the 
October 2006 Board decision that denied an increased rating 
for the Veteran's service connected anxiety reaction; thus 
this issue now returns again before the Board.


FINDINGS OF FACT

The Veteran's service-connected anxiety reaction is 
manifested by occasional depression with anxiety, nightmares, 
and suspiciousness, consisting of no more than mild or 
transient symptoms.


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 10 
percent for a generalized anxiety disorder have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. § 4.130, Diagnostic Code 9400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b) (1).  And, the notice 
requirements apply to all five elements of a service 
connection claim: (1) Veteran status; (2) existence of 
disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 484 (2006).

Here, the duty to notify was satisfied by way of letters sent 
to the Veteran in May 2002, March 2003, October 2003, 
February 2006, March 2006, April 2006, and April 2009.  These 
documents collectively informed the Veteran of what evidence 
was needed to establish the benefits sought, of what VA would 
do or had done, and of what evidence the appellant should 
provide.  Therefore, the Board finds that any notice errors 
did not affect the essential fairness of this adjudication, 
and that it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal.  

In March 2006, the Veteran was specifically provided notice 
of the disability rating and effective date regulations, in 
accord with Dingess/Hartman.   No prejudice has been alleged 
in the timing of this notice, and none is apparent from the 
record; and the claim was readjudicated during the course of 
this appeal.  See Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (noting that a timing defect may be cured by the 
issuance of fully compliant notification followed by a re-
adjudication of the claim).

It is also noted that for an increased compensation claim, 38 
U.S.C.A. § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that to substantiate a claim, the clamant 
must provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
complaint's employment and daily life.  See Vasquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.

While there is no letter of record indicating that the 
Veteran was provided with at least general notice of the 
rating criteria by which his left shoulder disability is 
rated, he was provided that information in the November 2005 
Statement of the Case.  See Prickett v. Nicholson, 20 Vet. 
App. 370.  Therefore, he has not been prejudiced by the lack 
of notice prior to the initial adjudication of this claim.

The VA has also done everything reasonably possible to assist 
the Veteran with respect to his claims for benefits that are 
being finally decided on this appeal, such as obtaining VA 
medical records, and providing the Veteran with VA 
examinations. Additionally, the Board finds that the Veteran 
was provided with actual notice via his appellant's brief, 
the Joint Motion for Remand, and the prior Court Order in 
this case.  Consequently, the duty to notify and assist has 
been satisfied in this appeal.

The Veteran and his representative contend that an increased 
rating is warranted for his service connected anxiety 
reaction; essentially, they contend that the severity of this 
service connected disability is more than that contemplated 
by a 10 percent rating.  All relevant evidence has been 
considered by the Board in this decision, including all 
treatment records pertaining to the Veteran's anxiety 
reaction.

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating. Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  Id. § 4.3.

Further, a disability rating may require re-evaluation in 
accordance with changes in a Veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history. Id. § 4.1.  Nevertheless, the present level 
of disability is of primary concern. Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  Moreover, staged ratings are 
appropriate in any increased-rating claim in which distinct 
time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS (4th ed.1994).

A GAF of 71 to 80 is defined as transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument) or no more than slight 
impairment in social, occupational or school functioning 
(e.g., temporarily falling behind in schoolwork).

GAF scores ranging from 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.

Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).

See 38 C.F.R. § 4.130 (incorporating by reference the VA's 
adoption of the American Psychiatric Association: DIAGNOSTIC 
AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition 
(DSM-IV), for rating purposes).  

The Veteran's anxiety reaction has been rated as 10 percent 
disabling pursuant to 38 C.F.R. Part 4, Diagnostic Code 9400 
(2008).  The regulations at 38 C.F.R. § 4.130 (2008) 
establish a general rating formula for mental disorders.  The 
formula assesses disability according to the manifestation of 
particular symptoms, providing objective criteria for 
assigning a disability evaluation.  Under the criteria, a 10 
percent disability rating is warranted for occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or symptoms 
controlled by continuous medication.

A 30 percent disability rating is warranted for occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, or recent events).

In evaluating the Veteran's disability, the Board is mindful 
that when it is not possible to separate the effects of the 
service-connected condition from a non-service connected 
condition, 38 C.F.R. § 3.102 (2008), which requires that 
reasonable doubt be resolved in the Veteran's favor, dictates 
that such signs and symptoms be attributed to the service- 
connected condition.  See Mittleider v. West, 11 Vet. App. 
181 (1998).

After reviewing the evidence of record, the Board finds that 
the criteria for a higher evaluation for the Veteran's 
service connected anxiety reaction have not been met.  
Reviewing the relevant evidence of record, the Veteran 
underwent a VA examination in June 2002.  He reported anxiety 
symptoms including flashbacks and nightmares.  He had no 
complaints of depression or anxiety.  He did state that 
anxiety comes and goes, but it has not been around for quite 
some time.  He stated that he was irritable and that he loses 
his temper easily.  The VA examiner found the Veteran to be 
alert and fully oriented.  He was not taking any psychotropic 
medication.  The examination report indicated that the 
Veteran suffered from some impairment of short- and long-term 
memory as well as limited insight and judgment.  The 
Veteran's speech and eye contact were poor.  The report also 
stated that Veteran appears to have some mild anxiety and 
depression, which the VA examiner opined was secondary to his 
loss of employment and financial problems. The examiner 
opined that he "do[es] not see any reason for this Veteran's 
disability rating to be increased."

In December 2002, the Veteran had a neuro-psychiatrical 
examination.  The examiner conducted an array of 
psychological tests and diagnosed the Veteran with major 
depressive disorder, recurrent, moderate without psychotic 
feature and anxiety disorder due to general medical 
conditions.  Specifically, the Minnesota Multiphasic 
Personality Inventory-II (MMPI-II) test showed the Veteran to 
have higher levels of anxiety, depressed mood, fearfulness, 
poor insight, and poor stress tolerance.  The examiner stated 
that the Veteran understands his surroundings and what he is 
doing at all times.  No psychotic thought processes were 
present. Interpersonally, the Veteran was found to interact 
well with family and friends. His concentration was noted as 
being impaired.

A report of VA mental health intake assessment, and addendum, 
both dated October 2003, are of record.  At that time the 
Veteran was diagnosed as "bipolar depressed", with a 
dependent personality disorder, and a GAF of 52.  The Veteran 
on examination was found to have a withdrawn and depressed 
affect.  He reported having trouble with "spells" in 
service, and receiving psychiatric treatment in service.  He 
reported that he was very involved with the VFW in his 
community and went there often, liked to play Rummy, and 
listen to war stories, but had no other social outlets.  The 
Board recognizes that the GAF of 52 reflects a finding of 
moderate symptoms, however, the Board points out that the 
diagnosis the Veteran was given at this time, bipolar 
depression, is not one for which the Veteran is service 
connected; furthermore, the Veteran was diagnosed with a 
personality disorder, which is not a disability for which 
service connection can be granted.  As these two nonservice 
connected diagnosis are contemplated in the GAF assessment 
the Veteran was given, the Board finds this GAF assessment to 
be of minimal probative value.  The Board also points out 
that it assesses the findings in this treatment record to 
show no more than mild symptoms due to the Veteran's service 
connected anxiety reaction, since the Veteran is shown to be 
able to socialize significantly. 

The Veteran underwent another VA psychiatric examination in 
March 2005, and the clinical evidence does not support an 
increased rating.  He reported that he was feeling much 
better since being on Celexa.  He stated that he was less 
irritable, less anxious, and less depressed.  Other 
improvements include sleeping soundly and being more relaxed.  
The Board acknowledges the Veteran's statements about being 
suspicious and having nightmare approximately three times per 
month.  However, the Veteran's ability to maintain personal 
hygiene and perform daily living activities was intact.  He 
denied suicidal or homicidal thoughts, but sometimes sensed 
the presence of a ghost-like figure.  The psychiatrist noted 
that the Veteran believes he cannot work due to his physical 
disabilities and, even so, opined that his symptoms of 
depression and anxiety do not prevent him from working.  
Obsessions and compulsions were not present.  The Veteran's 
short-and long-term memory recall was intact.  It was noted 
that the Veteran's anxiety symptoms appear to have been 
approved by continuous medication.  The examiner indicated 
that the Veteran attends and participates in the American 
Legion and Veterans of Foreign Wars clubs, enjoys shooting 
pool, has many friends, exercises regularly, and maintains a 
good relationship with his son.  The Axis I diagnoses was 
generalized anxiety disorder.

Based on the above, the Board finds the Veteran's service-
connected anxiety disorder has exhibited symptoms consistent 
with a 10 percent evaluation throughout the rating period on 
appeal. As described above, the Veteran's symptoms, as 
reported in the March 2005 VA examination, are mild and 
transient due to control by continuous medication.  The Board 
cannot conclude based on the psychiatric symptomatology 
demonstrated that the Veteran's anxiety is productive of 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks.  The Veteran has 
satisfactory routine behavior, self-care, and normal 
interpersonal relationships. The Board also finds it 
probative that the Veteran has not been shown to have such 
symptoms as panic attacks (weekly or less often) or chronic 
sleep impairment indicative of the next-higher 30 percent 
rating.  Additionally, the Board finds that the Veteran's GAF 
scores also support the Board's finding, as will be discussed 
below.

The VA psychiatric examinations June 2002 and March 2005 have 
resulted in GAF scores of 75 and 65 respectively, which is 
consistent with no more than a mild disability.  A GAF of 40 
was given at a December 2002 psychiatric examination for the 
Social Security Administration (SSA).  As previously 
described, the GAF is a scale reflecting the psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness.  See DSM-IV; Carpenter v. 
Brown, 8 Vet. App. 240 (1995).  A GAF score is highly 
probative as it relates directly to the Veteran's level of 
impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  It should 
be noted however that these GAF scores are but one piece of 
information to be examined, and the Board is obligated to 
review all pertinent evidence and set forth a decision based 
on the totality of the evidence in accordance with all 
applicable legal criteria.

Because of the discrepancy in GAF scores, the RO requested a 
medical opinion to reconcile the three different GAF scores 
discussed above.  Upon reviewing the claims folder, the 
December 2005 examination report found that the Veteran's GAF 
score of 40 could be largely attributable to the inclusion of 
the medical symptomatology, including the Veteran's kidney 
disease and hypertension.  The Board notes that the DSM-IV 
instructions specify "Do not include impairment in 
functioning due to physical (or environmental) limitations." 
See Quick Reference to the Diagnostic Criteria from DSM-IV 44 
(1994).  Based on the foregoing, the examiner opined that the 
December 2002 GAF score contemplated the Veteran's physical 
limitations.  The reviewing examiner, therefore, opined that 
if the Veteran's physical symptoms had not been included, the 
GAF rating would have been significantly higher, closer to 
the June 2002 and March 2005 VA examinations mentioned above.  
In sum, the Board finds December 2005 reconciliation of the 
GAF scores following a complete VA psychological examination 
to be reliable and probative. Moreover, the higher GAF scores 
are consistent with the symptomatology found in evidence of 
record, as previously described.

In conclusion, the Board finds that the current 10 percent 
disability rating for an anxiety reaction is appropriate, and 
that a disability rating in excess of 10 percent is not 
warranted.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra- 
schedular evaluation under 38 C.F.R. § 3.321 (2006) is not 
warranted.





ORDER

Entitlement to an evaluation in excess of 10 percent for an 
anxiety reaction is denied.


____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


